      Case 2:19-cv-01132-NVW Document 14 Filed 04/29/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8
 9   Isidro Sauceda,                                     No. CV-19-01132-PHX-NVW (CDB)
10                          Petitioner,
                                                         ORDER
11   v.                                                  and
12                                                       DENIAL OF CERTIFICATE OF
     David Shinn, et al.,
                                                         APPEALABILITY AND IN FORMA
13                          Respondents.                 PAUPERIS STATUS
14
            Pending before the Court is the Report and Recommendation (“R&R”) of
15
     Magistrate Judge Camille D. Bibles (Doc. 12) regarding petitioner’s Petition for Writ of
16
     Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc. 1). The R&R recommends that
17
     the Petition be denied. The Magistrate Judge advised the parties that they had fourteen
18
     days to file objections to the R&R. (R&R at 26 (citing Rule 72, Federal Rules of Civil
19
     Procedure. Petitioner filed objections on April 27, 2020 (Doc.13).
20
            The Court has considered the objections and reviewed the Report and
21
     Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
22
     the court must make a de novo determination of those portions of the Report and
23
     Recommendation to which specific objections are made). The Court agrees with the
24
     Magistrate Judge’s determinations, accepts the recommended decision within the meaning
25
     of Rule 72(b), Fed. R. Civ. P., and overrules Petitioner’s objections. See 28 U.S.C. §
26
     636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in part,
27   the findings or recommendations made by the magistrate”).
28
      Case 2:19-cv-01132-NVW Document 14 Filed 04/29/20 Page 2 of 2




 1
            IT IS THEREFORE ORDERED that Report and Recommendation of the
 2
     Magistrate Judge (Doc. 12) is accepted.
 3
            IT IS FURTHER ORDERED that the Clerk of the Court enter judgment denying
 4
     Petitioner’s Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Doc.
 5
     1) with prejudice. The Clerk shall terminate this case.
 6
            A request for a certificate of appealability will be denied because Petitioner has not
 7
     made a substantial showing of the denial of a constitutional right about which reasonable
 8
     jurists would disagree.
 9
            Dated: April 29, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                 -2-
28
